Title: To James Madison from Edward Carrington, 17 September 1802
From: Carrington, Edward
To: Madison, James


Letter not found. 17 September 1802. Mentioned in Daniel Brent to Carrington, 22 Sept. 1802 (DNA: RG 59, DL, vol. 14), as an inquiry about land patents. Brent replied that he had opened the letter in JM’s absence and that “the patents in question will be compleated, and sent to you in a few days, the obstacle alluded to being now removed.” On 29 Sept. Brent wrote Carrington again (ibid.) explaining that the secretary of war could not certify one of the patents owing to “a defect in the survey of the 1367 acres of land, as this survey does not mention the parts of Warrants, Nos. 73 & 1792, respectively, which were taken for its completion”; he returned the documents for correction and added that the other patent for 1,000 acres would be sent after signature by Jefferson and JM.
